                                                                                  ALDO A. BADINI
                                                                                               Partner
                                                                                         212-294-4601
                                                                                  ABadini@winston.com
January 22, 2020

VIA ECF

Hon. Sarah L. Cave, U.S.M.J.
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street, Courtroom 18A
New York, NY 10007

Re:    In re Keurig Green Mountain Single-Serve Coffee Antitrust Litig., MDL No. 2542; Master
       Docket No. 1:14-md-02542-VSB-SLC: Request to File Under Seal

Dear Judge Cave:

         I write as counsel for Plaintiffs TreeHouse Foods, Inc., Bay Valley Foods, LLC, and Sturm
Foods, Inc. (collectively, “TreeHouse”) and pursuant to Rule II.C.5 of Your Honor’s Individual
Practices to request that certain confidential TreeHouse information included in Defendant Keurig
Green Mountain’s motion and exhibits filed on January 16, 2020 at ECF No. 705 remain under
seal. After conferring with Keurig, TreeHouse agreed to file this letter motion given that the
request is based on TreeHouse’s confidentiality designations. Counsel for Keurig has confirmed
that it does not object to TreeHouse’s proposed redactions.

        Enclosed with this letter are TreeHouse’s proposed redactions to Keurig’s motion and
Exhibits 2 through 12. The proposed redactions are narrowly tailored to redact information
designated by TreeHouse as “Highly Confidential” pursuant to the parties’ Stipulated Amended
Protective Order (ECF No. 496), including identifying details and contact information of
TreeHouse’s customers, as well as personally identifying information of third parties and
TreeHouse personnel, such as email addresses and mobile phone numbers. These categories of
information implicate both privacy and proprietary business concerns that outweigh the public’s
interest in access to such information, and this information does not affect the public or contain
any legitimate value to the public in connection with this lawsuit. See Dodona I, LLC v. Goldman,
Sachs & Co., 119 F. Supp. 3d 152, 156-57 (S.D.N.Y. 2015) (privacy interests of third-parties
protected by redactions outweigh public interest in disclosure of customer names); SOHC, Inc. v.
Zentis Sweet Ovations Holding LLC, 2014 WL 5643683, at *5 (S.D.N.Y. Nov. 4, 2014) (permitting
redaction of customer information, as it implicates legitimate privacy interests). Furthermore,
TreeHouse’s proposed redactions are limited to customer identifying and contact information, such
that only the most narrow portion of information will be shielded from public view. See United
States v. American Univ. of Beirut, 718 Fed. Appx. 80, 81-82 (2d Cir. 2018) (upholding district
court order where redaction of relator’s name and identifying information was narrowly tailored).
                                                                                       Page 2

       TreeHouse therefore respectfully requests that the Court order that Keurig’s motion and
Exhibits 2 through 12 be filed with TreeHouse’s proposed redactions, as attached hereto. We
thank the Court for its consideration.

                                                         Respectfully submitted,
                                                         By:     /s/ Aldo A. Badini
                                                                 Aldo A. Badini
                                                                 Winston & Strawn LLP
                                                                 200 Park Avenue
                                                                 New York, NY 10166
                                                                 (212) 294-6700
                                                                 abadini@winston.com

                                                                 Counsel for Plaintiffs
                                                                 TreeHouse Foods, Inc., Bay
                                                                 Valley Foods, LLC, and
                                                                 Sturm Foods, Inc.

Enclosures
cc:    Counsel for All Parties (via ECF)
